10/19/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 22-0209


                                      DA 22-0209
                                   _________________

CLARKSTON FIRE SERVICE AREA #6,

             Plaintiff and Appellee,

      v.
                                                                   ORDER
DAWN DAVIS LEMIEUX, STEVEN LEMIEUX
and TRACY ELLEN SHAW, and MONTANA
COMMUNITIES ASSOCIATION,

             Defendants and Appellants.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Dawn Davis Lemieux, to all counsel
of record, and to the Honorable Peter B. Ohman, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 October 19 2022